 

EXHIBIT II

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is
made effective as of December [___], 2012, by and between Gateway Pipeline USA
Corporation, a Delaware corporation ("Assignor”), and GEC Holding, LLC, a
Delaware limited liability corporation (the "Assignee").

 

RECITALS

 

WHEREAS, this Agreement is being executed and delivered pursuant to the terms of
that certain Asset Sales Agreement, dated as of December 12, 2012 (the "Purchase
Agreement"), between Assignor and Assignee.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Purchase Agreement;
and

 

WHEREAS, Assignor desires to assign, transfer and convey to Assignee all of the
right, title and interest of Assignor in and to the Records and Commercial
Contracts; and

 

WHEREAS, Assignee desires to assume and agrees to perform or discharge, in
accordance with their terms, all of the Assumed Seller Obligations (as defined
herein).

 

NOW, THEREFORE, in and for the mutual covenants and agreements set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Assignor and Assignee agree as follows:

 

AGREEMENT

 

1.         General Conveyance, Transfer and Assignment.  Assignor does by these
presents assign, transfer and convey to Assignee, and its successors and
assigns, the Records and Commercial Contracts.  Assignee hereby accepts such
assignment, transfer and conveyance.

 

2.         Assumption of Assumed Seller Obligations.  Assignee hereby assumes
and agrees to pay, perform or discharge, in accordance with their terms, all of
the prospective obligations and covenants of Assignor that arise under the
Commercial Contracts from and after the Effective Time (the "Assumed Seller
Obligations"). 

 

3.         Further Assurances. 

 

(a)        Assignee will execute and deliver to Assignor all such other
additional instruments, notices, assumptions and other documents, and will do
all such other acts and things, as Assignor reasonably may deem necessary,
appropriate or desirable to more fully protect the rights of Assignor, its
successors and assigns, as set forth in this Agreement.

 

(b)        Assignor will execute and deliver to Assignee all such other
additional instruments, notices, releases, assignments and other documents, and
will do all such other acts and things, as Assignee reasonably may deem
necessary, appropriate or desirable to more fully grant, bargain, sell, convey,
transfer, assign and set over to Assignee, its successors and assigns, all of
the rights, titles, interests, estates, contracts, remedies, powers and
privileges herein and hereby granted, bargained, sold, conveyed, transferred,
assigned and set over or intended so to be.

1

 

--------------------------------------------------------------------------------

 

 

4.         Subordination.  The parties hereto hereby acknowledge and agree that
their execution of this Agreement shall not modify the rights and obligations of
the parties to the Purchase Agreement.  This Agreement is subject and
subordinate to all of the terms and provisions of the Purchase Agreement. 

 

5.         Disclaimers.  Other than as expressly set forth in the Purchase
Agreement, Assignee accepts the Records and the Commercial Contracts "AS IS" and
"WHERE IS" and acknowledges that ASSIGNOR HAS MADE NO REPRESENTATIONS OR
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
REPRESENTATIONS OR WARRANTIES REGARDING MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OR USE.  ASSIGNEE EXPRESSLY WAIVES THE PROVISIONS OF CHAPTER
XVIII, SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63 INCLUSIVE (OTHER THAN SECTION
17.555 WHICH, IF APPLICABLE, IS NOT WAIVED) OF VERNON’S TEXAS CODES ANNOTATED,
BUSINESS AND COMMERCE CODE.  ANY AND ALL INFORMATION AND OTHER MATERIALS
FURNISHED BY ASSIGNOR ARE PROVIDED TO ASSIGNEE AS A CONVENIENCE AND ANY RELIANCE
ON OR USE OF THE SAME SHALL BE AT ASSIGNEE’S SOLE RISK.

 

6.         Effective Time.  This Agreement is effective for all purposes as of
11:59 pm Central Time on the date first above written.

 

7.         Successors and Assigns. All of the provisions of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. 

 

8.         Headings.  The headings in this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

 

9.         Miscellaneous.  This Agreement shall be governed and construed in
accordance with the substantive laws of the State of Texas without reference to
principles of conflicts of law.  This Agreement may be executed in any number of
original counterparts, all of which constitute one and the same instrument. 
This Agreement together with the Purchase Agreement contains the entire
understanding and agreement of Assignor and Assignee with respect to the subject
matter hereof.

 

 

[Signature page follows.]

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

                                                            GEC HOLDING, LLC

 

                                                           
By:                                                                                           

                                                Name: 
                                                                                                
 

Title: 
                                                                                   
 

 

 

 

GATEWAY PIPELINE USA CORPORATION

             

                                                            By: 
                                                                                       
 

Name:                                                                         
              

Title:                                                               
                          

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

STATE OF TEXAS                              §

                                                            §

COUNTY OF HARRIS                        §

 

 

This instrument was acknowledged before me on the ______ day of
____________2012, by Fredrick Pevow, as [__________] of
[________________________], on behalf of said entity

 

 

                                                                                               
___________________________

Notary Public's Signature

My commission expires: ________

 

 

 

 

 

STATE OF TEXAS                              §

                                                            §

COUNTY OF HARRIS                        §

 

 

This instrument was acknowledged before me on the ______ day of __________2012,
by [___________________], as [__________] of Gateway Pipeline USA Corporation, a
Delaware corporation, on behalf of said entity.

 

 

____________________________

Notary Public's Signature

My commission expires: ________

4

 

--------------------------------------------------------------------------------

 

 

  

ATTACHMENT A

TO BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

CONTRACTS

 

Counter Party

Contract #

Contract Date

 

Contract Type

Tyson Foods, Inc.

Seguin

Sep. 19, 1997

 

Pipeline Leasing Agreement

PG&E Texas Pipeline, LP

Seguin

Nov. 17, 1997

 

Interconnect Agreement

 

 

 

 

 

Tyson Foods, Inc.

Center

Sep. 19, 1997

 

Pipeline Leasing Agreement

 

 

 

 

 

Tyson Foods, Inc.

Sedalia

Jan. 5, 1998

 

Pipeline Leasing Agreement

 

Sedalia

Jul. 1, 1998

 

First Amendment

 

Sedalia

Nov. 1, 1998

 

Second Amendment

 

 

 

 

 

Tyson Foods, Inc.

Texarkana

Jan. 20, 1997

 

Pipeline Leasing Agreement

Natural Gas Pipeline Company

Texarkana

Apr. 8, 1997

 

Interconnect Agreement

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 